DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/22/2019, 5/27/2019, 6/10/2020, 9/28/2020 and 01/28/2021 have been considered.
Drawings
The drawings submitted on 02/22/2019 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 contains trademark/trade names.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In claim 7, it is unclear as to what is meant by “constricted ring structure.” Claim 8 recites “one of the indenofluorene derivatives with a structure shown by the formulas (3), (4), (5), and (6),” but formulas 3-6 are not really indenofluorene derivatives. The recitation is confusing. In claim 9, it is unclear as to what is meant by a light-emitting device “sharing a blue-light electron blocking layer.” Is the EBL emitting a blue light? Why is the EBL shared? Shared among or between what?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/012687 A1 ( = US 2018/0219156 A1) to Mujica-Fernaud et al. in view of US 2003/0059647 A1 to Thompson et al.
Regarding claim 1, Mujica-Fernaud discloses in Table 1 an OLED comprising a hole-injection layer (HIL), a hole-transport layer (HTL) and an electron-blocking layer (EBL), in that order, wherein the HIL is HIM:F4TCNQ (5%), 20 nm, the HTL is HIM, 170 nm, and the EBL is HTMV1 or HTMV2 or HTMV3, 20 nm, and wherein the abbreviations stand for the following chemical compounds:

    PNG
    media_image1.png
    156
    192
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    324
    317
    media_image2.png
    Greyscale
,  
    PNG
    media_image3.png
    294
    423
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    329
    435
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    255
    445
    media_image5.png
    Greyscale
.
Note that F4TCNQ is a p-dopant [0088] and HIM and HTMV1-3 are hole-transport compounds [0005]. Evidently, Mujica-Fernaud discloses all the features of claim 1 HOMO(HTL-EBL) ≤ 0.2 eV. However, as the structures of HIM and HTMV1-3 are closely related structural isomers, it would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time the instant invention was filed to expect the prior art device to have a ΔHOMO(HTL-EBL) ≤ 0.2 eV. Further, Thompson discloses an OLED having an EBL sandwiched between a HTL and a light-emitting layer (EML) and wherein the HOMO energy level of the EBL is between those of the HTL and the EML but the difference of HOMO(EBL) – HOMO(HTL) is less than 0.5 eV, preferably less than 0.05 eV [0145]. Therefore, it would have been obvious to a PHOSITA to modify the OLED disclosed by Mujica-Fernaud by minimizing the difference in the HOMO energy levels of the EBL and the HTL to less than 0.5 eV, or less than 0.2 eV, or less than 0.1 eV, or less than 0.05 eV, so as to optimize the passage of holes from the HTL to the EML. Claims 1 and 10 are unpatentable.
	The features of claims 2 and 5 are disclosed by Mujica-Fernaud as shown above. Assuming that claim 9 recites a blue light-emitting OLED, the device disclosed by Mujica-Fernaud has an emitting layer made of a host and 5% dopant SEB:

    PNG
    media_image6.png
    276
    439
    media_image6.png
    Greyscale
.
This material is reported in US 9,112,172 B2 to emit blue light (col. 54).

s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/012687 A1 to Mujica-Fernaud et al. in view of US 2003/0059647 A1 to Thompson et al. as applied to claim 1 above, and further in view of US 2015/0041787 A1 to Malik et al.
Regarding claims 3-4, Mujica-Fernaud et al. fails to teach a HIL consisting of two back-to-back HIL layers. However, Malik teaches that an ITO-free anode is more desirable for low-cost large-area OLED lighting panels and that, to facilitate optimal hole injection from the ITO-free anode to the light-emitting layer and to planarize the device before deposition of the light-emitting layer (to avoid device failure due to electrical shorts), the use of two back-to-back hole-injection layers wherein each of the HIL’s is doped with a p-type dopant such that the HIL closest to the anode has a higher conductivity than the other HIL is highly desirable (pp. 1-3). Therefore, it would have been obvious to a PHOSITA to modify the OLED disclosed by Mujica-Fernaud by using an ITO-free anode and a double-layered HIL, each comprising a hole-transport host and a p-type dopant with the layer adjacent to the anode being more conductive, so as to achieve the benefits enumerated by Malik.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/012687 A1 to Mujica-Fernaud et al. in view of US 2003/0059647 A1 to Thompson et al. as applied to claim 1 above, and further in view of Birnstock et al., IMID/IDMC/ASIA DISPLAY ’08 DIGEST, 38-2, 2008, 1315-1318.
	Regarding claim 6, Mujica-Fernaud fails to teach NDP-2 or NDP-9 in place of the F4TCNQ. However, Birnstock discloses that the use of the p-type dopant NDP-9 or . 
Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  These claims are not obvious over Mujica-Fernaud et al., which represents the closest prior art of record and which pins on using the following compound in the HIL, HTL and EBL:

    PNG
    media_image7.png
    208
    295
    media_image7.png
    Greyscale

wherein A is the following group:

    PNG
    media_image8.png
    245
    329
    media_image8.png
    Greyscale
.
Claims 7-8 are therefore unobvious. Regarding claims 3-4, Mujica-Fernaud et al. fails to teach a HIL consisting of two back-to-back HIL layers.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/VU A NGUYEN/Primary Examiner, Art Unit 1762